Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-17 are pending. 
Claim 1 had been canceled by a preliminary amendment.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claim 2 recites a “system…”; the claim recites a system of processor and memory providing instructions to the processor thus seems to be a machine. 
Step 2A Prong One: Claim 2 recites the limitations: receiving a name. tokenizing the name into a set of tokens, normalizing and tagging the tokens, determining whether the name is a name of an individual, comparing the received name with another name. These operations are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting a "memory" or "processor", nothing in the claim element precludes the operations from practically being performed in a human mind or with the aid of pen and paper. For example, tokenize, normalize, tag a name into a set of tokens  encompass a user mentally, and with the aid of pen and paper, decompose a name into smaller components to compare with names that exist in a list for finding a potential match.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind including an observation, evaluation, judgment, and opinion). 
Step 2A Prong Two: The judicial exception is not integrated into a practical application. The claim recites the additional elements “wherein the comparison is based at least in part on the determination of whether the received first name is a name of an individual”. This limitation amounts to mere insignificant extra solution activity (MPEP 2106.05(g).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation "comparing the first name to a second name" is recognized by the courts as well-understood, routine , and conventional activities when they are claimed in a merely generic manner  (see MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group Inc....
Claim 3 merely describes tokenizing.
Claim 4 merely describes normalizing as expanding abbreviations.
Claim 5 merely recites using a normalize rule.
Claim  6 merely describes tagging tokens as at least one of a keyword, title, hyphen or text.
Claim 7 merely describes tokens as critical or normal.
Claim 8 merely describes matching based on critical tokens.
Claim 9 merely describes matching based on tokens sequence.
Claim 10 merely determines the name is the name of an individual based on the tagging.
Claim 11 merely determines the name is the name of an individual based on title tagging.
Claim 12 merely performs a name match for an individual.
Claim 13 merely performs matching using rotated set of tokens.
Claim 14 merely describes the match is a general name match.
Claim 15 merely describes matching by keywords tagging.
Thus, although the dependent claims are more detailed than their parent claim, they do not integrate the abstract idea into a practical application nor include additional elements that are sufficient to amount to significantly more than the judicial exception recite in parent claim 2.
Claims 16, 17 essentially recite limitations similar to claim 2 in form of method and computer program product thus contain similar defect. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-8, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (US 20020032740), in view of Tereshkov et al (20160180245).
Regarding claim 2, Stern substantially disclose, teaches or suggests a system, comprising:
a processor (see at least Figure 2) configured to:
receive a first name (see at least Figure 3);
tokenize the first name into a set of tokens (see at least Figure 3 block 111);
compare the first name to a second name, wherein the comparison is based at least in part on the determination of whether the received first name is a name of an individual (see at least 0133: For example, the first and last name of an employee may be found in one Web page, whereas another Web page contains only his last name and his title. The Loader 43 recognizes that these two pieces of information actually complement one another, and that they may be safely merged into one piece that contains the first name, last name, and title of the person.); and
a memory coupled to the processor and configured to provide the processor with instructions (see at least Figure 2).
The difference is Stern does not specifically show: normalize at least some of the tokens in the set of tokens; tag at least one token in the set of tokens; based at least in part on the tagging, determine whether the received first name is a name of an individual; 
However, it is customary in the art to do so as shown by Tereshkov (see at least 0070: In this example, the fields were “Title” and “StudyID,” and an internal database was linked to the public ClinicalTrials.gov database. For the column “Title,” the cleaner was a lower case normalized cleaner, which removes trailing spaces and converts all characters to lower case, and the comparator was a Dice index comparator. For the column “StudyID,” the cleaner was a custom protocol cleaner, which removes white spaces and converts letters to uppercase, and the comparator was a custom protocol ID comparator modified to include a “special cases” Jaro-Winkler comparator). Since the system of Stern compare the name received with a second name, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features taught by Tereshkov in order to facilitate matching input name to an existing name stored in normalized form.
 
Regarding claim 3, Stern/Tereshkov teaches or suggests the system recited in claim 2, wherein tokenizing the first name comprises treating a first word and a second word surrounding a hyphen as two separate tokens.
However since hyphens separate words, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat words surrounding the hyphen as two separate tokens in order to match to all potential words related to the input hyphened word.

Regarding claim 5, Stern/Tereshkov teaches or suggests the system recited in claim 2, wherein the normalizing is performed using a normalizer rule (see at least Tereshkov 0016, Figure 1B block 74).

Regarding claim 6, Stern/Tereshkov teaches or suggests the system recited in claim 2, wherein the at least one token is tagged as at least one of a keyword, title, hyphen, or text (see at least Stern 0043: The purpose of the present invention is to extract this kind of public data about people from the Web and organize it into a database, so that simple database queries can answer such questions.).

Regarding claim 7, Stern/Tereshkov teaches or suggests the system recited in claim 2, wherein a first token is designated as critical, and wherein a second token is designated as normal (see at least Tereshkov 0017: Probabilistic record linkage, sometimes called “fuzzy matching” (also called “probabilistic merging” or “fuzzy merging” in the context of merging of databases), takes a different approach to the record linkage problem by taking into account a wider range of potential identifiers, computing weights for each identifier based on its estimated ability to correctly identify a match or a non-match, and using these weights to calculate the probability that two given records refer to the same entity ).

Regarding claim 8, Stern/Tereshkov teaches or suggests the system recited in claim 2, wherein the processor is further configured to match the first name with another tokenized name, wherein the matching is based at least in part on the designation of the first token as critical (see at least Tereshkov 0016: Deterministic or “rules-based” record linkage, the simplest kind of record linkage, may link together database records or tables and may generate links based on the number of individual identifiers that match among the available data sets. Two records are said to match via a deterministic record linkage procedure if all or some identifiers (above a certain threshold) are identical. Deterministic record linkage is a good option when the entities in the data sets are identified by a common identifier, such as a social security number, or when there are several representative identifiers (e.g., name, date of birth, and gender when identifying a person) whose quality of data is relatively high.).

Regarding claim 10, Stern/Tereshkov teaches or suggests the system recited in claim 2, wherein the processor is configured to determine, based at least in part on the tagging, that the first name is a name of an individual (see at least Tereshkov 0070, Stern 0133).

Regarding claim 11, Stern/Tereshkov teaches or suggests the system recited in claim 10, wherein the processor is further configured to determine that the first name is a name of an individual at least in part by determining that the token in the set of tokens is tagged as a title (see at least Stern 0042: Information about people is fairly prevalent on the Internet and almost every Web site contains some mentions about people. For example: many sites put up by companies (company Web sites) include information about their management team, their Public Relations person and in some cases their entire staff. Hospitals, universities and other academic institution sites tend to list their entire faculty and senior staff along with credentials and areas of specialty. News sites, magazines, newspapers, newsletters and other news and information sources contain articles and news about people. Even if the subject of the article is not about a person the article invariably will contain quotes from people with basic information about the organization they work for and their position or title in the organization. For example, an article about the explosive growth of the Web might contain a quote like: "`Browser technology is now the foundation of our next generation software.` said William H. Gates, founder and Chairman of Microsoft Corporation in Redmond Wash., a leading software company.").

Regarding claim 12, Stern/Tereshkov teaches or suggests the system recited in claim 2, wherein the processor is further configured to perform an individual name match in response to determining that the first name is a name of an individual (see at least Stern 0133).

Regarding claim 13, Stern/Tereshkov teaches or suggests the system recited in claim 12, where performing the individual name match comprises:
receiving a first set of tokens representing the first name;
receiving a second set of tokens representing the second name;
determining a set of words common to the first name and the second name (see at least Pereshkov 0016 common identifiers); based at least in part on the set of words determined to be common to the first name and the second name, rotating at least one of the first set of tokens or the second set of tokens (see at least Pereshkov 0059 fields combinations); and
determining whether the first name and the second name match at least in part by performing a comparison using the rotated at least one of the first set of tokens or the second set of tokens (see at least Stern 0133: For example, the first and last name of an employee may be found in one Web page, whereas another Web page contains only his last name and his title. The Loader 43 recognizes that these two pieces of information actually complement one another, and that they may be safely merged into one piece that contains the first name, last name, and title of the person. , Pereshkov 0015: FIG. 1A shows a pair of database records (or table rows in this case) in block 5. There are three possibilities for matching A and B. First, they may be matched “deterministically” in block 10, in which case a link 25 may be generated between A and B. Second, there may be no match, as shown in block 20, in which case “no link” 50 will be generated. Third, there may be a possible or probabilistic match in block 15, which itself will generate several possibilities. A link may be made or not made (block 30), the data points can be reviewed by a human (block 35), the points may be matched using “drilldown” (block 40), which is looking for other fields within a record to see whether an exact match can be achieved, or the points may be matched using artificial intelligence (AI) (block 45).

Regarding claim 14, Stern/Tereshkov teaches or suggests the system recited in claim 2, wherein the processor is further configured to perform a general name match (see at least Pereshkov 0016: Deterministic or “rules-based” record linkage, the simplest kind of record linkage, may link together database records or tables and may generate links based on the number of individual identifiers that match among the available data sets. Two records are said to match via a deterministic record linkage procedure if all or some identifiers (above a certain threshold) are identical. Deterministic record linkage is a good option when the entities in the data sets are identified by a common identifier, such as a social security number, or when there are several representative identifiers (e.g., name, date of birth, and gender when identifying a person) whose quality of data is relatively high.).

Regarding claim 15, Stern/Tereshkov teaches or suggests the system recited in claim 14, wherein performing the general name match comprises:
receiving a first set of tokens representing the first name, wherein a subset of tokens in the first set of tokens are tagged as keywords (see at least Stern 0068 person name, organization, title);
receiving a second set of tokens representing the second name, wherein a subset of tokens in the second set of tokens are tagged as keywords (see at least Stern 0068 person name, organization, title); and
determining a match between tokens tagged as keywords (see at least Stern 0068 given two records of potentially the same person, the integrator combines the two records).

Claims 16, 17 essentially correspond respectively to a method and computer program product including instructions stored on a non-transitory computer-readable storage medium to operate the system of claim 2 thus are rejected for the same reasons discussed in claim 2 above.

Claim(s) 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (US 20020032740) , in view of Tereshkov et al (20160180245), further in view of Tsay (US 8751466).
 Regarding claim 4, Stern/Tereshkov does not specifically show the system recited in claim 2, wherein normalizing the at least some of the tokens comprises expanding an abbreviation based at least in part on a mapping of abbreviations to full words.
However it is well known in the art as shown by Tsay to do so to account for all forms of a term (see at least Tsay col.26 lines 29-33). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the system of Stern/Tereshkov in order to account for all forms of a term. 

Regarding claim 9, Stern/Tereshkov does not specifically show the system recited in claim 8, wherein the matching is based at least in part on a sequence of the tokens.
However it is well known in the art as shown by Tsay to do so  while matching elements (see at least Tsay col.21 lines 45-55 ordered pairs). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features while implementing the system of Stern/Tereshkov in order to compute combined recognition results as taught by Tsay.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allen et al (US 9026514) teach a method, article and apparatus for calculating a measure of similarity between names. Generally, name elements from an inbound name may be matched to name elements in a candidate matching name. A measure of similarity for the inbound name and candidate matching name may be calculated based on the number of matching name elements, an inbound name word count, a candidate name word count, and the number of transpositions that occur in matching name elements with one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        3 December 2022